Decision
On June 6, 2001, the defendant was sentenced to Life in the Montana State Prison for the offense of Deliberate Homicide. The defendant was sentenced to an additional ten (10) years in the Montana State Prison for the use of a weapon during the commission of the underlying offense, to run consecutive to the above sentence. The defendant was also sentenced to six (6) months in the Ravalli County Detention Center, to run concurrent with the above sentences, for the offense of Theft, a misdemeanor.
*106DATED this 14th day of November, 2001.
Done in open Court this 11th day of October, 2001.
On October 11, 2001, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Larry Mansch. The state was represented by George Corn.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was farther advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that "the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Acting Chairman, Hon. David Cybulski, Member, Hon. Katherine R. Curtis and Alternate Member, Hon. John Whelan.